Dismissed and Memorandum Opinion filed October 23, 2008







Dismissed
and Memorandum Opinion filed October 23, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00023-CV
____________
 
RAYMOND MURRAY, Appellant
 
V.
 
PETE SULLIVAN d/b/a SULLIVAN=S ADVANCED AUTOMOTIVE CARE and SULLIVAN=S AUTO CARE, Appellees
 
 

 
On Appeal from the County Civil Court at Law No. 1 
Harris County, Texas
Trial Court Cause No. 875224
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 26, 2007.  The clerk=s record was filed on February 22,
2008.  Appellant failed to make arrangements to pay for the reporter=s record.  




On June
5, 2008, this Court issued an order stating that unless appellant submitted his
brief, together with a motion reasonably explaining why the brief was late, on
or before July 7, 2008, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b)..  Appellant requested and was granted an extension of time to file his
brief until August 7, 2008.  No brief or further motion for extension was
filed.  On August 21, 2008, this Court issued an order stating that unless
appellant submitted his brief, together with a motion reasonably explaining why
the brief was late, on or before September 22, 2008, the Court would dismiss
the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
23, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.